Name: Council Regulation (EC) No 1678/2001 of 13 August 2001 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: competition;  international trade;  wood industry;  Europe;  trade
 Date Published: nan

 Avis juridique important|32001R1678Council Regulation (EC) No 1678/2001 of 13 August 2001 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and collecting definitively the provisional duty imposed Official Journal L 227 , 23/08/2001 P. 0022 - 0030Council Regulation (EC) No 1678/2001of 13 August 2001amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and collecting definitively the provisional duty imposedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 4(1) and (2) thereof,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 9(4) thereof,Having regard to Regulation (EC) No 2334/97(2), and in particular Article 4(1) and (2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Council, by Regulation (EC) No 2334/97, imposed definitive anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain producers in connection with these imports. Sampling was applied to Polish producers/exporters and individual duties ranging from 4,0 % to 10,6 % were imposed on the companies in the sample, while on other cooperating companies not included in the sample a weighted average duty of 6,3 % was imposed. A duty of 10,6 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation. The producers from whom undertakings were accepted were exempted from anti-dumping duties with regard to imports of one specific pallet type, the EUR-pallet, which is the only pallet type covered by the undertakings.(2) Article 4(1) of Regulation (EC) No 2334/97 stipulates that any party which provides sufficient evidence to the Commission that:- it did not export to the Community or produce wooden pallets described in Article 1(1) of that Regulation during the investigation period,- it is not related to any of the producers or exporters in Poland which are subject to the anti-dumping duties imposed by that Regulation,- it has actually exported to the Community the goods concerned after the investigation period, or it has entered into any irrevocable contractual obligation to export a significant quantity to the Community,then that Regulation can be amended by granting that party the duty rate applicable to cooperating producers who were not in the sample, i.e. 6,3 %.(3) Article 4(2) of Regulation (EC) No 2334/97 provides furthermore that any party which met the criteria set out in Article 4(1) thereof can also be exempted from the payment of the anti-dumping duty if an undertaking with regard to the so-called EUR-pallet is accepted from such party.(4) The Council, by Regulations (EC) No 2079/98(3), (EC) No 2048/1999(4) and (EC) No 1521/2000(5) amended Annexes I and II of Regulation (EC) No 2334/97.(5) 14 new Polish exporting producers having requested the same treatment as the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 4(1) of Regulation (EC) No 2334/97. The evidence provided by these applicant companies is considered sufficient to allow Regulation (EC) No 2334/97 to be amended by adding these 14 exporting producers to Annex I to the said Regulation. Annex I specifies the exporting producers which are subject to the weighted average duty of 6,3 %.(6) Five of the 14 Polish exporting producers which will receive the weighted average duty of 6,3 %, have also offered undertakings with regard to the EUR-pallet which were accepted by Commission Decision 2001/643/EC(6). Consequently, these five companies should be added to Annex II to Regulation (EC) No 2334/97, which contains a list of companies from which the Commission has accepted undertakings with regard to imports of the EUR-pallet and to which the duty does not, therefore, apply in this respect.B. WITHDRAWAL OF UNDERTAKING(7) The following five Polish exporting producers, from which the Commission accepted the undertaking, have violated the undertaking by not complying with their reporting obligations as laid down in the undertaking:Internationale Paletten Company Sp., Lebork (TARIC additional code 8575 ),P.P.U.H. "Drewmax" Sp.zo.o., Krakow (TARIC additional code 8577 ),S.U.T.R. "Rol Trak", Prochowice (TARIC additional code 8714 ),Sliwka Lucyna, Klodzko (TARIC additional code 8445 ),Produkcja - Skup Elementow i Palet, Stanislaw Gorecki, Czajkow (TARIC additional code 8483 ), andone Polish producer, MACED Sklad Palet, J. Macionga, Miastko (TARIC additional code 8539 ), stated that it no longer produced the product concerned.Therefore, the Commission informed these six companies that it is intended to remove their names from the list of companies from which an undertaking was accepted. These companies did not object to this course of action.C. CHANGE OF ADDRESSES AND COMPANY NAMES(8) The following five Polish exporting producers, subject to a weighted average anti-dumping duty, have informed the Commission services that their addresses have changed:P.P.H. "GKT" S.C., Bilgoraj,P.P.U.H. "Alwa" Sp.zo.o., Slawno,Z.P.H.U. Drewnex Mamos, Luczak, Mamos s.j., Cekow,Drewpal sp.j., Blizanow,P.P.H. "Astra" Sp.zo.o, Nawojowa.(9) The following two Polish exporting producers have informed the Commission services that their names have changed:P.P.H.U. "Eurex" BIS, Godynice,B.H. "MARINO", Drawsko Pomorskie.The Commission is satisfied that the change of name in no way affects the original findings and therefore concludes that the change of name should not prejudice the right of the company to benefit from the individual duty rates applied to the company under its previous name.(10) Hence, Annexes I and II to Regulation (EC) No 2334/97 must be changed accordingly,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 2334/97 shall be replaced by Annexes I and II respectively to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2001.For the CouncilThe PresidentL. Michel(1) OJ L 56, 6.3.1996, p. 1, Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 324, 27.11.1997, p. 1, Regulation as last amended by Regulation (EC) No 1521/2000 (OJ L 175, 14.7.2000, p. 1).(3) OJ L 266, 1.10.1998, p. 1.(4) OJ L 255, 30.9.1999, p. 1.(5) OJ L 175, 14.7.2000, p. 1.(6) See page 44 of this Official Journal.ANNEX I"ANNEX IManufacturer>TABLE>"ANNEX II"ANNEX IIManufacturer>TABLE>"